Quillian, Judge.
Under that which was held in Sale v. Leachman, 218 Ga. 834 (131 SE2d 185), where the father has made a payment for the support of his child within the twelve-month period immediately preceding the filing of a petition to adopt the child, and, as here, the evidence authorized a finding that he has not "wantonly and wilfully” failed to comply for said period with the terms of the support decree, it cannot be said that he wilfully failed to comply with a court order to support the child and thereby waived the requirement of his consent for the adoption of the child. Code Ann. § 74-403 (2) (Ga. L. 1941, pp. 300, 301; 1950, pp. 289, 290; 1957, p. 367; 1960, pp. 791, 792; 1967, pp. 107, 108).

Judgment affirmed.


Pannell, P. J., and Clark, J., concur.